PER CURIAM.
This is an appeal from a denial of modification of child support and alimony. Appellant sought to have the duty to pay temporarily terminated during a period of incarceration. The trial court denied his request and we affirm.
In arguing his appeal, appellant contends that the refusal to terminate his obligation during his incarceration exposes him to contempt sanctions immediately upon his release. We point out that any finding of contempt would have to comport with the requirements of Faircloth v. Faircloth, 339 So.2d 650 (Fla.1976).
AFFIRMED.
SMITH, Acting C. J., and MELVIN and BOOTH, JJ., concur.